DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-55,80 are canceled.
Claims 56-79,81-89 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  56-79,81-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10672508. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 10672508
Claim 56: An IoT system with cloud storage access, comprising:
one or more processors;
at least one WIFI interface configured for enabling access to a wide area network and/or a local area network that is at a user premises; and
one or more processors, cause the IoT system to:
enable a first user to remotely control, via a web-enabled application, content captured by the IoT system,
wherein the web-enabled application enables the first user to :
selectively invite one or more individuals to access the content, and
control secured access, by the invited one or more individuals that have been authenticated, to the content, wherein the first user is capable of revoking authentication credentials of at least one of the invited one or more individuals and disallow access to the content.
Claim 1: An application hub locatable at a user premises, comprising:
at least one interface configured for communication via a wide area network and a local area network; and
an application services module including logic and programming to
enable the first user to set one or more triggers for controlling operation of an application device at the user premises based on at least one event detected using information from the user premises, and wherein the application device is in communication with the wide area network,
enable a first user to locally store at least a portion of the information on the application hub and to selectively invite one or more individuals to access the locally stored information via a remote wide area network connection,
enable the first user to control secured access to the locally stored information by the invited one or more individuals that have been authenticated, and
enable the first user to revoke authentication credentials of at least one of the invited one or more individuals and disallow access to the locally stored information.


Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for selectively invite one or more individuals to access the content, and control secured access, by the invited one or more individuals that have been authenticated and is substantively-similar independent claims 71,82, said claims are merely a broader version of claim 1 of U.S. Patent No. 10,672,508 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
	With regard to claims of the 57-70,72-81,83-88, each depending from one of independent claims 1,8 and 15, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,509,676 in view the foregoing nonstatutory double patenting rejection of claim 1.

Claims  56-79,81-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10403394. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 10403394
 Claim 56: An IoT system with cloud storage access, comprising:
one or more processors;
at least one WIFI interface configured for enabling access to a wide area network and/or a local area network that is at a user premises; and
one or more processors, cause the IoT system to:
enable a first user to remotely control, via a web-enabled application, content captured by the IoT system,
wherein the web-enabled application enables the first user to :
selectively invite one or more individuals to access the content, and
control secured access, by the invited one or more individuals that have been authenticated, to the content, wherein the first user is capable of revoking authentication credentials of at least one of the invited one or more individuals and disallow access to the content.
Claim 1: An application gateway locatable at a user premises, comprising:
    at least one data communication interface providing wide area network and local area network access; and
     an application services layer module including logic controllable by a services management center, said application services layer module enables a first gateway user to store personal e-health information on a gateway and to selectively invite a user or group of users to access said personal e-health information via a remote wide area network connection, providing secure access and authentication credentials to the invited user or group of users and enabling the first gateway user or group of users and enabling the first gateway user to control the type and amount of the personal e-health information the invited user or group of users may access, and wherein the application services layer module enables the first gateway user to revoke the authentication credentials of the invited user or group of users and disallow access to the personal e-health information.
      

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to storing personal information and selectively inviting users to access personal information; and only differing in that the claims of the '394 patent explicitly recite enabling the first gateway user to control the type and amount of the personal e-health information the invited user or group of users may access, and wherein the application services layer module enables the first gateway user to revoke the authentication credentials of the invited user or group of users and disallow access to the personal e-health information. Thus the claims of the ‘394 patent are rendered as obvious variants of the instant claims.
Claims 56-79,81-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9569587. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
Claim 56: An IoT system with cloud storage access, comprising:
one or more processors;
at least one WIFI interface configured for enabling access to a wide area network and/or a local area network that is at a user premises; and
one or more processors, cause the IoT system to:
enable a first user to remotely control, via a web-enabled application, content captured by the IoT system,
wherein the web-enabled application enables the first user to :
selectively invite one or more individuals to access the content, and
control secured access, by the invited one or more individuals that have been authenticated, to the content, wherein the first user is capable of revoking authentication credentials of at least one of the invited one or more individuals and disallow access to the content.
U.S. Patent No. 9569587
Claim 1: An application gateway locatable at a user premises, comprising:
    at least one data communication interface providing wide area network and local area network access; and
     an application services layer module including logic controllable by a services management center, the application services layer module providing the capability for a application gateway user to: store personal e-health information on the application gateway,selectively invite another user group of users to access the personal e-health information from the application gateway via a remote wide area network connection, provide secure access and authentication credentials to another user or group of users, enabled the first gateway user to control a type and amount of the personal e-health information another user or group of users can access, and  revoke the authentication credentials of the another user or group of users and disallow access to the personal e-health information.




Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to storing personal information and selectively inviting users to access personal information; and only differing in that the claims of the '587 patent explicitly recite enabled the first gateway user to control a type and amount of the personal e-health information another user or group of users can access, and  revoke the authentication credentials of the another user or group of users and disallow access to the personal e-health information. Thus, the claims of the ‘587 patent are rendered as obvious variants of the instant claims.
Allowable Subject Matter
Claims 56-79,81-89 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.

Response to Amendments
The previous grounds of rejection based on 35 U.S.C. 101 have been withdrawn in view of Applicant’s Amendment filed on 4/5/2022.
Claims 71-89 rejected under 35 U.S.C. 103 as being unpatentable over Desai et al(US 6,820,204) in view of Harrison et al(US 2001/0049786) have been withdrawn in view of Applicant’s Amendment filed on 4/5/2022.
Claims  56-79,81-89 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10672508 due to missing Terminal Disclaimer.
Claims 56-79,81-89 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10403394 due to missing Terminal Disclaimer.
Claims 56-79,81-89 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9569587 due to missing Terminal Disclaimer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/              Primary Examiner, Art Unit 2435